Citation Nr: 0415185	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  01-01 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for disability of the left 
hip and left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1975 to November 1976.

In April 1985, the Board of Veterans Appeals (Board) denied 
the veteran's claim entitlement to service connection for 
left hip and left lower extremity disability.  In November 
2001, the Board found that new and material evidence had not 
been received to support the veteran's request to reopen that 
claim.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).

In February 2003, pursuant to a joint motion of the parties, 
the Court vacated the Board's November 2001 decision and 
remanded the matter for readjudication consistent with the 
motion.  

In June 2003, the Board found that new and material evidence 
had been received to reopen the veteran's request to reopen 
his claim of entitlement to service connection for disability 
of the left hip and left lower extremity.  The Board then 
remanded the case for further development to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In February 2004, following the requested development, the RO 
confirmed and continued the denial of entitlement to service 
connection for disability of the left hip and left lower 
extremity.  The case has since been returned to the Board for 
further appellate action.  


FINDING OF FACT

The veteran's disability of the left hip and left lower 
extremity clearly and unmistakably existed prior to service 
and underwent no increase in the underlying pathology beyond 
the natural progress of his disease, Legge-Perth's disease, 
during service.


CONCLUSION OF LAW

Entitlement to service connection for disability of the left 
hip and left lower extremity have not been met.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(b), 3.306(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  In 
August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003).  

In particular, the RO must ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.

By virtue of information contained in VA Form 21-526, 
received in received by the RO in November 1999; the 
Statement of the Case (SOC); the Supplemental Statements of 
the Case (SSOC's); and a letter, dated in June 2003, the 
veteran and his representative were notified of the evidence 
necessary to substantiate his claim of entitlement to service 
connection for disability of the left hip and left lower 
extremity.  

The letter of June 2003 included an explanation as to what 
was needed to sunstantiate the claim, with specific reference 
to the basic elements of a claim for service connection, 
including evidence of a disease or injury in service, a 
current disability, and a relationship between the disease or 
injury in service and the current disability.   The letter 
also informed the veteran of what evidence and information VA 
would obtain for him, with specific references to such 
materials as government reports and medical records.  The RO 
also explained what information and evidence the veteran 
needed to provide, and explained that he could assist with 
the claim by telling VA what evidence he wanted VA to obtain 
for him.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; 
reports of examinations performed by the VA in March 1984 and 
August 2003; records reflecting the veteran's treatment at 
the VA from March 2000 through July 2003; the transcript of 
an August 2001 hearing held at the RO before the undersigned 
Veterans Law Judge; an August 2001 statement from the 
veteran's spouse; and the report of a March 2003 examination 
by S. N., M.D.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  Indeed, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to service connection for disability 
of the left hip and left lower extremity.  In fact, in May 
2003, the veteran reported that he did not have anything else 
to submit.  As such, there is no reasonable possibility that 
further development would unearth any additional relevant 
evidence with respect to those issues.  Accordingly, such 
development need not be performed in order to meet the VA's 
statutory duty to assist the veteran in the development of 
his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

In light of the foregoing, there is no threat of harm or 
prejudice to the appellant due to a failure to assist him in 
the development of his claim.  Therefore, the Board may 
proceed to the merits of the appeal.  

II.  Facts and Analysis

The veteran seeks entitlement to service connection for a 
left hip and left lower extremity disorder.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The VA bears the burden of 
proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  

The history conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  § 3.304(b)(2).  Signed statements of veterans 
relating to the origin, or incurrence of any disease or 
injury made in service if against his or her own interest is 
of no force and effect if other data do not establish the 
fact. § 3.304(b)(3).  Moreover, a recorded history provided 
by a lay witness does not constitute competent medical 
evidence of a chronic preservice condition, even though the 
appellant's account of his preservice illnesses was recorded 
by medical examiners.  Cf. LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In this case, the evidence (e.g., the service medical records 
and the report of the February 2004 VA orthopedic 
examination) shows that in service and currently, the veteran 
has a coxa magna deformity or coxa plana, secondary to Legg-
Perthe's disease.  In service, as now, he also had shortening 
of the left lower extremity due to that disorder.  Both he 
and his wife maintain that such disability had its onset in 
service.  As lay persons, however, they are not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, their statements alone are not sufficient 
to identify the time of onset.

In support of his contentions, the veteran points to a 
statement in a November 2000 VA medical record which 
indicates that his left hip pain developed in service.  A 
report from S. N., M.D., dated in March 2003 also shows that 
the veteran's left hip had been bothering him since 1976.  
Those statements, however, were taken from a history reported 
by the veteran rather than a review of the claims folder.  A 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore.  

The veteran also cites an October 2000 report from a VA 
Physician's Assistant which states that the veteran's 
disability could possibly have resulted from service.  That 
statement, however, does not identify the disability in 
question.  

Finally, the veteran notes that the report of his October 
1975 service entrance examination is negative for any 
complaints or clinical findings or Legg-Perthe's disease or 
associated shortening of the left lower extremity.  
Therefore, with respect to that disease, he contends that he 
was in sound physical condition at the time of his entry in 
service.  Despite such contentions, the evidence developed 
since service clearly and unmistakably shows that the 
veteran's Legg-Perthe's disease and associated left leg 
shortening pre-existed service.  

Although manifestations of the veteran's left hip disability 
were clinically reported in August 1976, X-rays revealed the 
coxa magna deformity of the left hip, probably due to old 
Legg-Perthe's disease.  A subsequent medical board confirmed 
that diagnosis, as well as associated shortening of left 
lower extremity.  

By definition, Legg-Perthe's disease is a disease of the head 
of the femur which affects children (emphasis added).  
Dorland's Illustrated Medical Dictionary 1200 (28th ed. 
1994).  That definition coincides with the history of a some 
type of congenital defect reported by the veteran in August 
1976; the history of left hip and lower extremity problems 
since age 12, which the veteran reported during the Medical 
Board the following month; and the history taken during the 
March 1984 VA examination, when the veteran noted the 
presence of Perthe's disease since age 4.  Such history was 
not only reported by the veteran but was confirmed by 
examinations and X-ray findings.  Indeed, the Medical Board 
examiner concluded that the veteran's disability of the left 
hip and left lower extremity existed long before service.  

The history of Legg-Perthe's disease prior to service also 
comports with the veteran's testimony during his hearing in 
August 2001 and with the findings during his VA orthopedic 
examination in February 2004.  That examination was conducted 
specifically to ascertain whether the veteran's disability of 
the left hip and left lower extremity were related to 
service.  Following a review of the claims folder, an 
interview with the veteran, and a physical examination which 
included X-rays, the examiner found that the veteran had 
1)  coxa plana of the left hip secondary to Legg-Perthe's 
disease and 2)  shortening of the left lower extremity 
secondary to the defect with Legg-Perthe's disease.  The 
examiner concluded that it was obvious that the veteran's 
condition had pre-existed service.  As noted above, there is 
no competent evidence to the contrary; and, therefore, the 
Board concludes that the veteran's Legg-Perthe's disease and 
associated shortening of the left leg clearly and 
unmistakable existed prior to service.  Therefore, with 
respect to those disabilities, the evidence rebuts the 
presumption that he was in sound physical condition at the 
time he entered service.

The remaining question is whether the veteran's Legg-Perthe's 
disease was aggravated by service.  Despite his complaints 
during service, the service medical records are completely 
negative for any evidence of an increase in the underlying 
pathology.  In fact, the Medical Board examiner in service 
found absolutely no evidence of aggravation.  While the 
February 2004 VA examiner stated that it was at least as 
likely as not that some aggravation had occurred, she 
concluded that it was not beyond what would be expected as 
the natural progress of the disease.  Again, the only 
evidence to the contrary comes from the veteran; however, as 
above, his opinion, by itself, is not considered competent 
evidence of service connection.  

In light of the foregoing, service connection is not 
warranted for disability of the left hip and left lower 
extremity, either on a direct basis or on the basis of 
aggravation.  Accordingly, the appeal is denied.

In arriving at this decision, the Board notes that during his 
August 2001 hearing, the veteran testified that he had 
injured his right knee prior to service, not his left knee.  
Even if the veteran had sustained such an injury, it must be 
emphasized that the finding of left hip and left lower 
extremity disability prior to service was the result of 
disease not trauma.  Accordingly, such testimony is of no 
force or effect in the current appeal.  


ORDER

Entitlement to service connection for left hip and left lower 
extremity disability is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



